DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Dependent claim 41 recites “wherein the core surface is a surface on an upper most part of the floor panel,” while independent claim 2 “form[ing] a majority of the tongue groove using the non-rotating chip-removing surfaces.” Examiner has been unable to find support for these limitations in the originally filed Specification. Examiner notes that the Specification teaches the floor panel having a core with a core surface, wherein the tongue groove is formed from the core via non-rotating chip-removing surfaces (figure 9c, elements 81a – 81d being the ‘non-rotating chip-removing surfaces’; page 19, lines 7 – 13 and page 28, ‘embodiment 1’). However, this embodiment expressly teaches the floor panel having a surface layer which is the ‘uppermost part of the floor panel’ (figure 9c, element 31 being the ‘surface layer’; page 28, ‘embodiment 1’). Examiner further notes that the Specification, in the background and prior art sections, teaches the floor panel having a core with a core surface ‘on an uppermost part of the floor panel’ (figure 2, top surface of floor panel being the ‘core surface’). However, in each of these embodiments, the tongue and tongue groove of the floor panel are formed using rotating chip-removing surfaces (figures 3 – 7), rather than non-rotating chip-removing surfaces.
Allowable Subject Matter
Claims 2 – 16, 37, 38, 40, and 42 allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Olofsson (U.S. Patent Application Publication Number 2003/0140478, cited in IDS), was presented and discussed in previous Office Actions.
Olofsson expressly teaches that the tongue groove has an opening which faces vertically, and does not face toward a horizontal end of the other of the first or second edge (figure 1d, lower element 20 being the ‘tongue groove’).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive.
Applicant argues, on page 11, that paragraph 52 of the published Application (which correlates to page 15, lines 1 – 4 of the Specification), teaches an embodiment by which the tongue and tongue groove are formed by carving or broaching, known ‘non-rotating chip removing surfaces.’ While Examiner recognizes this, Examiner also notes that the Specification further teaches that the given embodiment also comprises a ‘surface layer’ which is an ‘uppermost part of the floor panel’ (page 14, lines 9 – 10 of the Specification; page 5, paragraph 50 of the published Application), rather than the ‘core surface’ being the ‘uppermost part of the floor panel.’

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726